Citation Nr: 0114294	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-09 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a left fibula fracture with loss 
of artery circulation and ischemic neuropathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee injury with meniscal tear.

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee.

4.  Entitlement to an evaluation in excess of zero percent 
for right ulnar styloid (wrist bone) fracture.

5.  Entitlement to an evaluation in excess of zero percent 
for fracture of the right fifth metacarpal.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1984 and from March 1985 to September 1987.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.

The veteran had a personal hearing at the RO in May 2000, and 
his representative indicated in correspondence from August 
2000 that the hearing transcript should be used in lieu of a 
VA Form 9.  The Board notes that the veteran also submitted a 
substantive appeal in September 2000 in connection with the 
claim.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's postoperative residuals of a left fibula 
fracture with loss of artery circulation and ischemic 
neuropathy does not manifest complete paralysis of the 
external popliteal nerve or the common peroneal nerve.

3.  The veteran's left knee injury with meniscal tear does 
not manifest more than slight impairment, there is no 
limitation of motion of the knee, and the veteran is able to 
squat.

4.  The patellofemoral syndrome of the right knee does not 
manifest more than slight impairment, there is no limitation 
of motion of the knee, and the veteran is able to squat.

5.  The veteran's right ulnar styloid (wrist bone) fracture 
does not manifest limitation of motion or pain, and there is 
no ankylosis of the wrist.

6.  The fracture of the right fifth metacarpal does not 
manifest ankylosis of the finger.

7.  The veteran has a high school equivalency degree and a 
year and a half of work experience as a welder.  He last 
worked in April 1999.

8.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining any physical employment and his 
work experience is solely in the field of construction and 
welding.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for post-operative residuals of a left fibula 
fracture with loss of artery circulation and ischemic 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes Diagnostic Codes 5262, 8521 (2000); 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee injury with meniscal tear have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5257, 5260, 5261 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellofemoral syndrome of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5257, 5260, 5261 (2000); the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

4.  The criteria for entitlement to an evaluation in excess 
of zero percent for right ulnar styloid (wrist bone) fracture 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5215 (2000); the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  The criteria for entitlement to an evaluation in excess 
of zero percent for fracture of the right fifth metacarpal 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5227 (2000); the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

6.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2000); the Veterans Claims Assistance 
of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record in this case contains a number of VA examination 
reports.  The VA examined the veteran in October 1994, August 
1996, August 1999, and July 2000.  The record further 
contains numerous outpatient treatment records from a VA 
facility.  An RO hearing transcript from May 2000 has also 
been associated with the record.  The veteran was informed of 
the evidence he should submit to substantiate the claims 
presently before the Board by a statement of the case 
regarding his left fibula in April 1997 and a supplemental 
statement of the case in July 1997.  He was informed of the 
needed evidence regarding the other claims in an April 2000 
statement of the case and in an August 2000 supplemental 
statement of the case.  In light of these considerations, the 
Board concludes that the notice and duty to assist provisions 
of the Act have been met.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disabilities.  In the instant case, however, there 
has been no showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Left fibula fracture

The veteran's residuals of a left fibula fracture are rated 
under Diagnostic Code 8521 for incomplete paralysis of the 
external popliteal nerve or the common peroneal nerve.  That 
Code provides a 30 percent evaluation for severe incomplete 
paralysis.  A 40 percent evaluation is warranted for complete 
paralysis of the external popliteal nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8521.

The Board will also consider Code 5262 for impairment of the 
tibia and fibula.  A 30 percent evaluation is warranted for 
malunion of the tibia and fibula, with marked knee or ankle 
disability.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  See 38 C.F.R. § 4.71a, Code 5262.

According to a VA examination report from May 1997, the 
veteran walked with a cane and had a marked left-sided limp.  
Examination of the leg revealed absent dorsalis pedis and 
posterior tibialis pulsation, but the reflex in the leg was 
normal.  

Outpatient treatment records from February 1998 to March 1999 
collectively showed that the veteran had pain in the left 
leg.  In March 1999, the examiner said that the pain was 
secondary to vascular, neurologic, and probably arthritic 
disease.

A VA examination in August 1999 showed that the veteran had a 
positive popliteal pulse in the leg.  A diagnosis was 
rendered of status post left fibula fracture  and distal 
vascular disease.

The veteran testified in May 2000 that he had constant pain 
in the left leg.  He also reported that there was numbness in 
the leg, and he had almost no feeling in the left foot.  He 
indicated that he sometimes fell, and the leg swelled.  
Essentially, the veteran reported that he had difficulty 
using the leg, and he lacked feeling and strength in the leg.

According to documents received by the RO in July 2000, an 
examiner offered a diagnosis of leg pain.  The examiner said 
that there were few objective findings.  

At a VA examination in July 2000, the veteran arrived in a 
wheelchair.  He used arm crutches to mobilize himself and 
walk into the examination room.  When asked to walk without 
the crutches, he was able to walk, however.  Straight leg 
raising was 60 degrees on the left side.  Range of motion of 
the knees was normal.  The foot was able to be palpated 
without any discomfort.  The examiner also indicated that the 
veteran was able to squat to the floor when asked.  The 
veteran said that he could drive a car, but he needed an 
electric cart to ambulate when shopping.  He said that he 
took seated showers.

In light of this evidence, the Board concludes that an 
evaluation in excess of 30 percent is not warranted for the 
residuals of a left fibula fracture with loss of artery 
circulation and ischemic neuropathy.  Although the veteran 
has consistently reported that he has pain in the left leg, 
there is no evidence of nonunion of the tibia and fibula, 
with loose motion.  Further, there is no evidence of complete 
paralysis of the external popliteal nerve.  Rather, the 
examiner in August 1999 said that there was a positive 
popliteal pulse in the left leg.  

The veteran uses a cane and a wheelchair to ambulate, but the 
examiner also noted that the veteran could squat to the floor 
when asked.  The Board is cognizant of the veteran's reports 
of pain, numbness, and lack of strength in the left leg.  
Nevertheless, the evidence does not show complete paralysis 
of the external popliteal nerve under Code 8521, or nonunion 
of either the tibia or fibula under Code 5262.  As such, the 
Board must deny the claim for a rating in excess of 30 
percent.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

Right and left knees

The veteran established service connection for his knee 
impairments in December 1994, and 10 percent evaluations are 
currently assigned for each knee under Code 5257.  That Code 
provides a 10 percent evaluation for slight recurrent 
subluxation or instability.  A 20 percent evaluation is 
provided for moderate recurrent subluxation or instability of 
a knee.  A 30 percent evaluation is warranted for severe 
recurrent subluxation or instability.  See 38 C.F.R. § 4.71a, 
Code 5257.

Under Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation, the highest allowable, is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

A 10 percent evaluation on the basis of limitation of the 
knees requires limitation of extension to 10 degrees or 
limitation of flexion to 45 degrees.  A 20 percent evaluation 
is warranted for limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  A 30 percent rating is 
warranted if flexion is limited to 15 degrees or extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Full range of motion of the knee is measured 
from 0 degrees to 140 degrees in flexion and extension. 38 
C.F.R. § 4.71, Plate II.  The evidence, as enumerated below, 
shows that the veteran does not have any limitation of motion 
of the knees.

According to an X-ray taken in October 1994, there were no 
bone or joint abnormalities in the veteran's left knee at 
that time.  

At the VA examination in May 1997, the left knee had flexion 
to 140 degrees.  No findings were made as to the extension in 
the knee.  A diagnosis was rendered of history of meniscus 
degeneration in the left knee with negative McMurray test.

According to the August 1999 VA examination report, ranges of 
motion in both knees was from zero to 140 degrees.  The 
examiner said that the veteran walked abnormally because of 
knee pain.  

In July 2000, physical examination revealed that there was no 
patellofemoral crepitus or pain on percussion of the 
patellae.  The examiner characterized the range of motion of 
both knees as "normal."  No diagnosis concerning the knee 
was rendered by the examiner.

The Board is cognizant of two opinions from the Office of 
General Counsel (GC)  pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 
9-98 (August 14, 1998) (9-98).  Additional disability is 
shown when a veteran meets the criteria for a noncompensable 
evaluation under either Code 5260 or Code 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under Code 5260 or Code 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under Code 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The veteran in this case has a normal range of motion in both 
knees, as reflected by the examination report in July 2000.  
However, there is no medical evidence showing that pain is 
limiting the motion of either of the veteran's knees.  The 
examiner in July 2000 did not make any such indication.  In 
fact, that examiner specifically indicated that there was no 
patellofemoral crepitus or pain on percussion of the 
patellae.  The Board is cognizant that the veteran walked 
abnormally because of some knee pain in May 1997.  
Nevertheless, that examination report does not show that 
there was limitation due to pain.  Thus, it would appear that 
a separate evaluation should not be granted under Code 5003 
and 38 C.F.R. § 4.59.

Further, under Code 5257, the Board will not increase the 
veteran's evaluations.  In this regard, the Board notes that 
there is no evidence of record showing that the veteran has 
moderate recurrent subluxation or instability of the knees.  
The veteran is able to flex both of his knees from zero to 
140 degrees.  The McMurray test in May 1997 was negative.  In 
light of the aforementioned medical evidence, the claims 
regarding increased evaluations for the veteran's knees must 
be denied.

In reaching this decision, the Board has again considered the 
doctrine of reasonable doubt; however, the doctrine will not 
be applied because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

Right ulnar styloid (wrist bone) fracture and right fifth 
metacarpal

The veteran was awarded service connection for right ulnar 
styloid (wrist bone) fracture and right fifth metacarpal in 
December 1994.  The RO assigned noncompensable evaluations 
for both conditions under Codes 5215 and 5227, respectively.  
Code 5215 provides a 10 percent evaluation for limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  See 
38 C.F.R. § 4.71a, Code 5215.  In every case where the 
criteria for the minimum evaluation have not been met, the 
veteran should be assigned a noncompensable evaluation.  

The Board will also consider other relevant Codes, including 
Code 5214 for ankylosis of the wrist.  That Code shows that 
favorable ankylosis in 20 to 30 degrees dorsiflexion warrants 
a 30 percent evaluation.  A 40 percent evaluation is 
warranted for ankylosis in any other position except 
favorable.  A 50 percent evaluation is warranted for 
unfavorable ankylosis, in any degree of palmar flexion, or 
with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Code 
5214.  

Further, regarding the fracture of the fifth metacarpal, Code 
5227 provides a noncompensable evaluation for ankylosis of 
fingers other than the thumb, index, or middle finger.  See 
38 C.F.R. § 4.71a, Code 5227.  

Various outpatient treatment records from October 1999 have 
been reviewed by the Board.  These records have a number of 
findings regarding the veteran's left wrist-he apparently 
slipped while in the shower.  There were no significant 
findings regarding the right wrist or the fifth metacarpal in 
the right hand.

Physical examination of the veteran in August 1999 revealed 
that there was a thickening of the middle portion of the 
fifth metacarpal bone on the right hand.  A diagnosis of 
status post fracture of the fifth metacarpal and status post 
fracture of the right ulnar styloid was rendered by the 
examiner.  There were no further findings made by the 
examiner.  

It was again noted that the veteran had a status post 
fracture of the right ulnar styloid at the VA examination in 
July 2000, but there were no significant findings regarding 
the right wrist or right fifth metacarpal.

In light of this evidence, the Board concludes that 
compensable evaluations are not warranted by the evidence of 
record.  Although the veteran was examined on numerous 
occasions by professional examiners, none of them made 
significant findings regarding either right ulnar styloid 
(wrist bone) or right fifth metacarpal.  Rather, the 
examiners merely noted that the veteran was status post 
fractures of those conditions.  Under the rating schedule, 
such findings are indicative of noncompensable evaluations.  
There is no evidence of record that there is any ankylosis of 
the veteran's wrist.  Further, none of the examiners noted 
that there was any loss of motion in the wrist.  As such, the 
criteria for compensable evaluations for the veteran's right 
wrist have not been met.

Likewise, the evidence does not show that a compensable 
evaluation is warranted for the right fifth metacarpal.  
There was some thickening of the middle portion of the fifth 
metacarpal bone on the right hand.  Nevertheless, a 
noncompensable evaluation is warranted for ankylosis of the 
fingers other than the thumb, index, or middle finger.  There 
was no showing that the veteran's fifth metacarpal was 
ankylosed, and the rating criteria provide a noncompensable 
evaluation for the fifth finger in any event.  Thus, a 
compensable evaluation is not warranted.  See 38 U.S.C.A. 
§ 4.71a.

TDIU

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran has established service connection for residuals 
of a fracture of the left fibula with loss of artery 
circulation (30 percent); patellofemoral syndrome of the 
right knee (10 percent); a left knee injury with meniscal 
tear (10 percent); fracture of the right ulnar styloid (zero 
percent); and fracture of the right fifth metacarpal (zero 
percent).  The veteran has earned a high school equivalency 
degree during active duty.

Because the veteran's service-connected disabilities do not 
include one disability rated at 40 percent or more and his 
combined rating is less than 70 percent, he does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  
Notwithstanding, a total rating based on individual 
unemployability may be granted on the basis of extra-
schedular considerations in a case in which a veteran is in 
fact unemployable by reason of his service-connected 
disabilities, but who fails to meet the percentage 
requirements.  Specific attention is afforded the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Determinations are made 
irrespective of the veteran's age, however.  For the reasons 
set forth below, the Board finds that the evidence reflects 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
within the meaning of VA law.  As such, the criteria for 
assignment of a total rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b), are met and the claim is 
granted.

The veteran submitted an application for individual 
unemployability in April 1999.  At his May 2000 RO hearing, 
he said that he worked for a private company for about a 
year.  He has some experience as a truck driver, and he was a 
spot welder for a year and a half.  He said at the hearing 
that he had to stand for much of that job, and eventually he 
had to quit the job because of the difficulties with his 
lower extremities, especially the vascular problems with the 
left leg.  According to a Summary of Functional Abilities 
report from May 1999, the veteran was unable to lift from 
waist to waist, waist to floor, or carry objects with both of 
his hands at the same time.

The record in this case contains a medical opinion 
establishing physical unemployability.  In April 1999, a VA 
examiner in a progress note indicated that the veteran was 
unable to maintain any physical employment because of 
service-connected disabilities.  Specifically, the examiner 
said that the veteran had been "progressively unable to work 
at a physical occupation since [the examiner] had been 
following him.  This progressive disability is due to his 
service-connected problems related to arthritis of the right 
knee and vascular disease of the left leg.  At this time he 
is unable to resume any physical employment and he has no 
training in any field other than industrial welding or 
construction."

According to an undated report received by the RO in July 
2000, an examiner believed that the veteran could do 
sedentary work.  On the other hand, the examiner said that 
the veteran was confined to doing that type of work because 
of his physical status.

The Board, in relying on the examiner's statements from April 
1999, notes that there is no substantive evidence against the 
claim for TDIU.  On the other hand, the April 1999 statement 
is probative that the veteran is unable to perform any 
physical labor.  The veteran has testified that he was unable 
to perform his duties because he was on his feet all day.  It 
appears that the circulation problems he has with his left 
leg are precluding him from maintaining gainful employment.  
There is an argument that he could do sedentary work, and 
that he has significant disabilities that are not service 
connected.  The Board is cognizant of these considerations; 
nevertheless, a VA examiner has indicated that the veteran is 
unable to maintain employment because of service-connected 
disabilities, and the Board is persuaded by his statements.  
The VA examiner in April 1999 noted that the veteran had no 
training in any other field than industrial welding or 
construction, and the record, including the veteran's May 
2000 testimony, supports this point.  In light of the 
veteran's background, training, and education, the Board 
concludes that his service-connected disabilities are 
precluding him from maintaining gainful employment.  The 
claim of TDIU is therefore granted.  Because the veteran did 
not meet the schedular minimum for a grant of TDIU, the Board 
is granting this claim on an extra-schedular basis.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a left fibula fracture with loss 
of artery circulation and ischemic neuropathy is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee injury with meniscal tear is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.

Entitlement to an evaluation in excess of zero percent for 
right ulnar styloid (wrist bone) fracture is denied.

Entitlement to an evaluation in excess of zero percent for 
fracture of the right fifth metacarpal is denied.

Entitlement to TDIU is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

